Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the amendment, filed on 01/07/2022. By this amendment,
Claim 14 and 20 are canceled.
Claims 1, 10, 23 have been amended.
Claims 1-13, 15-19, and 21-23 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ronald Rudder on February 10, 2022.
The Application has been amended as follows:
IN THE CLAIMS:
Please cancel claims 19 and 21-22.

Allowable Subject Matter
Number of claims allowed: 18.
Allowed claims: 1-13, 15-18, and 23.
The following is an Examiner’s statement of reasons for allowance: The prior art of 
Record does not appear to teach or suggest the claimed limitations alone or in combination, with respect to independent claims 1, 10, and 23, while setting each of memory cells in way-interleaving-capable memory blocks except the spare block in the modified super block
to operate in the first mode when the spare block is a non-way-interleaving-capable spare block, and sets each of memory cells in the spare block and the way-interleaving-capable memory blocks in the modified super block to operate in the first mode when the spare block is a way-interleaving-capable spare block.
	The closest art of record, BYUN (US 2017/0147246), discloses a method for organizing the memory device #150 into a plurality of super memory blocks. A super memory block may comprise SLC blocks and MLC blocks, and one of the blocks may be a bad block. However, BYUN does not appear to disclose sets each of memory cells in the spare block and the way-interleaving-capable memory blocks in the modified super block to operate in the first mode when the spare block is a way-interleaving-capable spare block.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137